Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145773                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ESTATE OF BARBARA JOHNSON, by                                                                           David F. Viviano,
  JOEDEANNA JOHNSON, Successor                                                                                        Justices
  Personal Representative,
               Plaintiff-Appellee,
  v                                                                 SC: 145773
                                                                    COA: 297066
                                                                    Wexford CC: 07-020602-NH
  ROBERT F. KOWALSKI, M.D.,
            Defendant-Appellant,
  and
  TRINITY HEALTH-MICHIGAN d/b/a MERCY
  HOSPITAL CADILLAC, FOUR SEASONS
  EMERGENCY ASSOCIATES, L.L.C., and
  MUNSON MEDICAL CENTER,
            Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 29, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the affidavit of Charles J. Urse, M.D. is admissible; and (2) whether
  correspondence between the plaintiff's counsel and Dr. Urse's claims representative is
  admissible.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2013
           h0925
                                                                               Clerk